Exhibit 10.1


 
April 1, 2016
 
Dear Jim:


The purpose of this letter is to document your appointment to serve as the
Company’s Interim Chief Medical Officer (“Interim CMO):


 
1.
Position.  Effective April 1, 2016, your new title is Interim Chief Medical
Officer, reporting directly to the Company’s President & Chief Operating
Officer.

 
 
2.
Compensation.  The Company will compensate you at the rate of $360,000 per
annum.  In addition, you will be eligible for a discretionary target bonus of up
to 35% of your base salary during the interim period you serve as the Company’s
Interim CMO based on your achievement of corporate and personal goals as
established by the Company.  The determination of whether you have achieved the
goals, whether you will receive a bonus, and, if so, the bonus amount will be
paid, shall be made the Company in its sole and absolute discretion.

 
 
3.
Stock Option Grant.   The Company’s Board of Directors (the “Board”) has
approved a stock option (“Option”) entitling you to purchase 45,000 shares of
Common Stock of the Company on March 4, 2016.  The Option exercise price has
been set at 100% of the fair market value of the Common Stock, or $3.75, at the
grant date of March 4, 2016.  The Option shall vest monthly over six months from
April 1, 2016.

 
 
4.
Section 16 Officer.  Concurrent with your appointment, you are designated as a
section 16 officer of the Company.  You are expected to comply with all of the
Company’s trading policies and filing requirements with the Securities Exchange
Commission under Securities Exchange Act of 1934.

 
 
5.
Unless subsequently notified by the Company, no change in this letter will
constitute or constitutes changes to the existing terms of your employment with
the Company.  You are expected to comply with all of the Company’s policies and
practices.

 


 
Sincerely,
 


 
/s/ May Liu
 
May Liu
 
Senior Vice President, Finance and Administration
     



ACCEPTED AND AGREED TO AS SET FORTH ABOVE:
 
 

 
/s/ James Pennington
 
Dated: April 1, 2016
James Pennington
 



 
 

--------------------------------------------------------------------------------

 